DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on May 02, 2022 has been entered. Claims 1-25 are pending in this application.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Johnson et al. [US 9097983 B2] teaches in an EUV scanned-spot-array lithography system, a modulated array of radiation beams diverging from object spots on an object surface and is projected onto a printing surface via a two-mirror projection system similar to a flat-image, Schwarzschild system. Each beam converges to a diffraction-limited image point on the surface, and the surface is scanned in synchronization with the beam modulation to print a synthesized, high-resolution raster image. The spot-generation optics can be configured to compensate for object field curvature, distortion, and geometric point-imaging aberrations in the projection system, enabling diffraction-limited printing without coherent proximity effects over the full image field. The spot-generation optics can use either micromirrors or transmitting microlenses, and can be diffractive (e.g., phase-Fresnel lenses) or non-diffractive. Chromatic dispersion in either refractive or diffractive elements can be substantially eliminated by configuring the micro-optics as Schupmann achromatic doublets.. 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a makless lithography scanner as claimed, more specifically, the lithography scanner comprising the microlens array and projection optics operate in combination to focus each optical beam to a discrete focus spot on the writing surface, substantially free of geometric and chromatic aberration, wherein the diffractive mirror substantially neutralizes the microlenses’ chromatic effects; and the scanning mechanism raster-scans the writing surface, and the modulation mechanism simultaneously modulates the beam intensities, to record a synthesized, high-resolution raster image in the photosensitive layer, in combination with the other elements required by claim 1.
	With regard to claim 11, the prior art of record does not anticipate nor render obvious to one skilled in the art a holographic lithography stepper as claimed, more specifically the holographic lithography stepper comprising the mask that modifies the radiation to form a diffracted beam; and the mask and projection optics operate in combination to direct the diffracted beam onto the writing surface and to form an optical exposure image on the writing surface, substantially free of geometric and chromatic aberration, wherein the diffractive mirror substantially neutralizes mask-induced chromatic aberration in the diffracted beam, in combination with the other elements required by claim 11.
	Claims 2-10 and 12-25 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882